  Case: 2:17-cr-00146-ALM Doc #: 163 Filed: 07/07/20 Page: 1 of 6 PAGEID #: 2773

                                                                                        PILED
                                                                                 RICHARD V^. MAGEL
                                                                                  Pt          rni'PT
                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO 2020JUL-6 PH 1^= II
                                  EASTERN DIVISION
                                                                                  ii.E.EiSiVii;' cijUiU
                                                                                  si'JFHi:«NOiST.WS}f}
UNITED STATES OF AMERICA,

               PlaintifT,                            CASE NO. 2:17-CR-146(1)

      vs.                                            CHIEF JUDGE MARBLEY

DARRELL BRYANT,

              Defendant.




       EMERGENCY MOTION TO SUBSTITUTE REMAINING SENTENCE OF

                    IMPRISONMENT WITH HOME CONFINEMENT


       COMES NOW Defendant Darrell L. Bryant hereby respectfully moves this Court to

substitute my remaining sentence of imprisonment with home confinement pursuant to 18U.S.C.

§ 3582(c)(1)(A) for the extraordinary and compelling reason that I have been diagnosed with

COVID-19 and I face a risk of reinfection because COVlD-19 has infiltrated the prison, Elkton

PCI, where I am residing.



BACKGROUND


I was convicted on four counts of healthcare fiuud and sentenced to 84 months in prison. On

March 22,2019, the Court found that I violated the terms and conditions of my bond and

remanded me in custody. The Court reinstated my bond on June 14,2019. Thereafter, I abided

by the terms and conditions of my bond until I reported to Elkton PCI on January 3,2020. By

March 2020,1 was exhibiting the symptoms of COVID-19 such as fever, chills, cough, chest

painsand shortness of breath. To this day, I am still experiencing chest pains. I was diagnosed
 Case: 2:17-cr-00146-ALM Doc #: 163 Filed: 07/07/20 Page: 2 of 6 PAGEID #: 2774



and quarantined in June 2020. Subsequently, I applied for compassionate release in an email to

the warden which was denied.




STANDARD OF REVIEW


       A court may modify a term of imprisonment on compassionate release grounds "upon

motion of the defendant affer the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier..." 18 U.S.C. § 3582(c)(1)(A). In determining whether to grant a motion to modify a

sentence, a court must consider the factors set forth in 18 U.S.C. § 3553(a). A court may only

grant such a modification if it finds that extraordinary and compelling reasons justify a

modification.

        The relevant policystatement for compassionate release is found in the U.S. Sentencing

Guidelines (U.S.S.G) § IB1.13 and Commentary. However, the policy statement predates the

First Step Act and should not be readto stifle a court's ability to award compassionate relief

under 18 U.S.C. § 3582(c). United States v. Havnes. 93 CR 1043 (EDNY, April 22,2020). The

First Step Actgave district courts the authority to grant compassionate reliefirrespective of

BOP's view on the matter and thecourts are not required to wait on the Sentencing Commission

to update the policy statement. Id. "While there exists a dispute among district courts as to

whethera court must still defer to the BOP's determination of what qualifies as an

"extraordinary and compelling reason" to modify a sentence, a majority of district courts...

have found that courts may make that determination independently." United States v. Gileno.

No. 3:19-cr-161-(VAB)-l (D. Conn., Apr. 20,2020).
 Case: 2:17-cr-00146-ALM Doc #: 163 Filed: 07/07/20 Page: 3 of 6 PAGEID #: 2775



RISK OF COVID-19 REINFECTION


       On July 5,2020, Elkton FCI reported a total of 360 active cases of COVID-19 among the

inmates and 7 active cases among prison staff, https://www.bop.gov/coronavirus/. On June 25,

2020, Columbia County health officials reported a spike in C0VID-i9 cases in the county due to

the active cases at Elkton. The active cases, including myself, have been quarantined in 150-

person units where it is impossible to practice social distancing which has been declared by the

Centers for Disease Control and Prevention (CDC) as an essential step in preventing the spread

of COVID-19. https://www.cdc.gOv/coronavirus/2019-ncov/community/tribal/social-

distancing.html. The CDC has also described social distancing as "a cornerstone of reducing

transmission of Covid-19." CDC, Interim Guidance on Management of Coronavirus Disease

2019 (COVID-19) in Correctional and Detention Facilities at 4 (Mar. 23,2020)

https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf.

       At Elkton, the units are divided into cubicles designed to house two to three people each

about 8 feet by 9 feet, with a 5-foot wall in between. As such we are clustered together in the

units. The bunks are in close proximity to each other, less than six feet in all directions. Each unit

consists of only 10 sinks, 18 showers, 6 toilets and 6 urinals for the 150 inmates. At mealtimes

we have no option but to cluster together to get through a 4-6-foot-wide door because there is no

space to spread out. The rest of the prison population which is currently not quarantined live

under the same conditions.


       Despite BOP's efforts to address the risk of COVID-19 at Elkton through its multiphase

action plan, active cases abound because the dormitory style setting of Elkton does not allow for

any meaningful social distancing. The COVID-19 outbreak at Elkton has been worsened by

features of the prison's internal structure that hinder social distancing. United States v. Bass 1:10-

CR-I66 (LEK). 2020 WL 2831851, at »1 (N.D. New York. May 27, 2020).
 Case: 2:17-cr-00146-ALM Doc #: 163 Filed: 07/07/20 Page: 4 of 6 PAGEID #: 2776



       I face a risk of reinfection because the crucial step of social distancing which is the

keystone of reducing transmission of COVID-19 cannot be implemented meaningfully at Elkton.

This risk is extraordinary and compelling enough to warrant a modification of my sentence to

home confinement because I am at risk of losing my life if I am infected again after recovery.

       Reacting to a study in China which found that coronavirus antibodies may fade away in

two months, Dr. Daniel Griffin, an infectiousdisease specialist at Columbia University Medical

Center, noted that "this is quite worrisome that here we're seeing evidence that maybe a person

can get COVID-19 more than once, maybe more than once in a short period of time."

https://www.foxnews.com/media/columbia-doctor-study-coronavirus-antibodies-fade. Dr.

Griffin added that the study showed that the antibodies in asymptomatic patients depleted at a

faster rate than that of symptomatic patients. Id. Elkton has classified all the current active cases

as asymptomatic; this means that the antibodies of all the quarantined inmates, including myself,

are fast depleting. Even patientswhose antibodies do not fade away completely cannot be

presumed to be immune from reinfection; the World Health Organization has issued a caution

that "there is currently no evidence that people who have recovered from COVID-19 and have

antibodies are protected from a second infection." https://abcnews.go.com/Health/covid-19-

antibodies-fade-months-study/story?id=71406787. Dr. Robert Carry, a professorat the Tulane

University School of Medicine has also opined that "I think that you're going to see as the

immune response wanes in these respiratory infections, there is a possibility that you could get

re-infected." Id.


       Gov. Phil Murphy of New Jersey has confirmed that "the state is startingto see small

spikes in COVID-19 reinfection from those returning from out-of-state travel as the number of

those testing positive for the coronavirus grew by 398 in New Jersey.
 Case: 2:17-cr-00146-ALM Doc #: 163 Filed: 07/07/20 Page: 5 of 6 PAGEID #: 2777



https://www.nj.eom/coronavirus/2020/07/nj-coronavirus-deaths-increase-to-15211 -with-173402-

cases-as-murphy-wams-of-out-of-state-reinfections-spike.html. On July 4,2020, Fox 11 reported

a case of reinfection in Koreatown, Los Angeles, https://www.foxla.coni/news/koreatown-man-

reinfected-with-covid-19-after-attending-several-protests. The man in question had initially

tested positive for COVID-19 in March; he experienced fevers and headaches for a month. Id.

His recovery was confirmed by a series of negative test results which were mandated by his

employer. Id. However, he tested positive for COVID-19 again in June. Id. He experienced even

more severe symptoms on the second infection such as stomach flu, light cramps, and diarrhea.

Id. In his own words, it felt like death. Id- Pakistan also confirmed its first case of COVID-19

reinfection in June 2020. According to Dr. Salman Kazmi, the patient who was re-infected

exhibited more severe symptoms than he exhibited on the first infection.

https://dailytimes.com.pk/631362/pakistan-confirms-first-reinfection-case-of-coronavirus/.

       Reports of possible reinfections have surfaced in the United States, South Korea and

India. In May, the U.S. Navy reported that 13 sailors from the USS Theodore Roosevelt who had

been infected with COVID-19 and received negative test results later tested positive again.

https://www.physiciansweekly.com/risk-for-covid-19-reinfection-remains-unknown/. The health

authorities in South Korea have also reported that over 110 people who had fully recovered from

COVID-19 tested positive again.

http://www.koreaherald.com/view.php?ud=202004120002I3«&np=3&mp=l. The New Indian

Express reported that the state of Kerala is facing a possible threat of reinfection; two expatriates

who had recovered from COVID-19 tested positive again.

https://www.newindianexpress.eom/states/kerala/2020/jul/05/two-expats-test-positive-again-is-

reinfection-new-threat-2165578.html. These reports of possible reinfections have prompted the
 Case: 2:17-cr-00146-ALM Doc #: 163 Filed: 07/07/20 Page: 6 of 6 PAGEID #: 2778



CDC to conduct investigations; in June 2020, the Department of Homeland Security sent out an

alert to health departments informing them that the CDC was looking to have departments send

case information to it that meets the criteria for possible re-infection.

https://www,wsaw.com/content/news/CDC-researching-cases-of-possible-reinfection-of-

COVID-19-571030191 .html.


CONCLUSION


        In light of the confirmed cases of reinfection in New Jersey, Los Angeles and Pakistan

and the reportsof possiblereinfections in the United States, South Korea and India, I am at risk

of COVID-19 reinfection which may bring forth even more severe symptoms and lead to death.

This is because it is impossible to practice social distancing at Elkton as reflected in the district

court's finding in United States v. Bass 1:10-CR-166 (LEK), 2020 WL 2831851,at *1 (N.D.

New York. May 27,2020). According to the CDC, social distancing is the essential step required

to preventthe spreadof COVID-19. Without this crucial step, I remain exposed to the COVID-

19virus after recovery. The risk of such exposure is an extraordinary and compelling reason

which warrants modification of my sentence.

        WHEREFORE, Defendant Darrell L. Bryant requests the Court to grant the motion for

home confinement.




Dated: July 5,2020.

                                                        Respectfully submitted



                                                         Darrell L. Bryant
                                                        3217 Walkerview Dr.
                                                        Hilliard, OH, 43026
                                                        Phone(309)8680958
